Judgment of the County Court of Nassau county, convicting the defendant of a willful violation and omission of duty as a railroad employee, contrary to section 1984, subdivision 2, of the Penal Law, reversed on the law, indictment dismissed and bail exonerated. In our opinion the evidence is insufficient to establish that the defendant raised the gates after the west-bound train had passed the crossing and while the east-bound train was approaching the crossing. Nor did the People establish that the accident was caused by reason of the willful violation or omission of a duty by the defendant. Hagarty, Davis, Johnston, Taylor and Close, JJ., concur.